Name: Commission Regulation (EEC) No 2258/87 of 28 July 1987 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention in cereals
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 208/ 10 Official Journal of the European Communities 30 . 7. 87 COMMISSION REGULATION (EEC) No 2258/87 of 28 July 1987 amending Regulation (EEC) No 1570/77 on price increases and reductions appli ­ cable to intervention in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas the intervention arrangements in cereals sector have been altered as from the 1987/88 marketing year ; whereas, henceforth, when intervention is opened in the Community, buying-in is to be carried out in accordance with Article 7 (4) of Regulation (EEC) No 2727/75 on the basis of a price equal to 94 % of the intervention price for the cereals in question ; whereas it should be specified that the price increases and/or reductions apply to the actual buying-in price without the monthly increases and not to the intervention price ; Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4) lays down more stringent criteria for the standard quality of durum wheat ; whereas this should be taken into conside ­ ration, in particular as regards the scale of price increases to be applied in respect of the moisture content ; whereas fixing the moisture content for the standard quality at 13 % makes it necessary to draw up a scale of price reductions ; Article 1 Regulation (EEC) No 1570/77 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 When a cereal differing from the standard quality for which the intervention price is fixed is bought in by the intervention agencies, the intervention buying-in price referred to in Article 7 (4) of Regulation (EEC) No 2727/75 shall be increased or reduced in accor ­ dance with this Regulation.' 2 . Article 2 is replaced by the following : Article 2 The price increases or reductions by which the inter ­ vention buying-in price referred to in Article 1 is increased or decreased shall be calculated by applying the percentages provided for in Articles 3, 4, 4a and 6 to the said price without the monthly increases .' 3 . Article 3 is replaced by the following : Article 3 1 . Where the moisture content of the cereals offered for intervention is less than the moisture content of the standard quality, the price increases to be applied shall be those listed in Table I of Annex I. Where the moisture content of durum wheat offered for intervention is higher than the moisture content of the standard quality, the price reductions to be applied shall be those listed in Table II of Annex I. 2. Where the specific weight of common wheat, rye and barley offered for intervention differs from the specific weight of the standard quality, the price reduc ­ tions to be applied shall be those listed in Table III of Annex I. 3 . Where the application of paragraphs 1 and 2 leads to the simultaneous application of two price increases or two reductions, only the greater price increase or reduction shall apply.' Whereas, as regards durum wheat, it is no longer appro ­ priate at present to apply price increases and reductions relating to specific weight ; Whereas, in light of the foregoing, Commission Regula ­ tion (EEC) No 1570/77 (*), as last amended by Regulation (EEC) No 2135/86 (*), should be amended ; ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 182, 3 . 7. 1987, p. 40 . 0 OJ No L 281 , 1 . 11 . 1975, p. 22. (*) OJ No L 196, 17 . 7. 1987, p. 1 . 0 OJ No L 174, 14. 7 . 1977, p. 18 . M OJ No L 187, 9 . 7. 1986, p. 26 . 30 . 7. 87 Official Journal of the European Communities No L 208/ 11 4. Article 4 is amended as follows :  in paragraph 2, the words 'exceeds 1 ,5 % for durum wheat' are replaced by 'exceeds 2% for durum wheat,' ;  paragraph 5 is replaced by the following : '5 . Where the percentage of piebald grains in durum wheat exceeds 20 % , a reduction of 0,2 % shall be applied for each excess of 1 % or fraction of 1 % .'. 5 . Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1987. For the Commission Frans ANDRIESSEN Vice-President No L 208/ 12 Official Journal of the European Communities 30 . 7. 87 ANNEX 'ANNEX I TABLE I Price increases calculated as a percentage of the prices referred to in Article 2 of this Regulation , for cereals the moisture content of which differs from the moisture content of the standard quality Moisture content Cereals other than durum wheat Durum wheat 13,4 0,1 13,3 0,2  13,2 0,3  13,1 0,4  13,0 0,5  12,9 0,6  12,8 0,7  12,7 0,8  12,6 0,9  12,5 1,0  12,4 1,1 0,1 12,3 1,2 0,2 12,2 1,3 0,3 12,1 1,4 0,4 12,0 1,5 0,5 11,9 1,6 0,6 11,8 1,7 0,7 11,7 1,8 0,8 11,6 1,9 0,9 11,5 2,0 1,0 11,4 n 1,1 11,3 2,2 1,2 11,2 2,3 1,3 11,1 2,4 1,4 11,0 2,5 1,5 10,9 2,6 1,6 10,8 2,7 1,7 10,7 2,8 1,8 10,6 2,9 1,9 10,5 3,0 2,0 10,4 3,1 2,1 10,3 3,2 2,2 10,2 3,3 2,3 10,1 3,4 2,4 10,0 3,5 2,5 9,9  2,6 9,8  2,7 9,7  2,8 9,6  2,9 9,5  3,0 9,4  3,1 9,3  3,2 9,2  3,3 9,1  3,4 9,0  - ¢ 3,5 30 . 7. 87 Official Journal of the European Communities No L 208/ 13 TABLE II Price reductions calculated as a percentage of the prices referred to in Article 2 of this Regula ­ tion , for durum wheat the moisture content of which differs from the moisture content of the standard quality Moisture content Percentage 13,6 0,1 13,7 0,2 13,8 0,3 13,9 0,4 14,0 0,5 14,1 0,6 14,2 0,7 14,3 0,8 14,4 0,9 14,5 1,0 TABLE III Price increases calculated as a percentage of the prices referred to in Article 2 of this Regulation, for cereals the specific weight of which differs from the moisture content of the standard quality Common wheat Kilogrammes per hectolitre % Price reductions less than 76 75 0,5 less than 75 74 1,0 less than 74 73 1,5 less than 73 72 2,0 Rye Kilogrammes per hectolitre % Price reductions less than 70 69 0,5 less than 69 68 1,0 Barley Kilogrammes per hectolitre % Price reductions less than 64 63 (') 1,0 (') Where the provisions of Article 112 of the Act of Accession of Spain and Portugal apply, the following price reduction shall apply to barley harvested in Spain : (a) for the period from 1 March 1986 to the end of the 1986/87 marke ­ ting year :  less than 63 kg/hi  62 kg/hi : 2 % ;  less than 62 kg/hi  61 kg/hi : 3 % ;  less than 61 kg/hi  60 kg/hi : 4 % ; (b) for the 1987/88 marketing year :  less than 63 kg/hi  62 kg/hi : 2 % ;  less than 62 kg/hi  61 kg/hi : 3 % ; (c) for the 1988/89 marketing year : less than 63 kg/hi  62 kg/hi : 2 % . No L 208/ 14 Official Journal of the European Communities 30 . 7. 87 TABLE IV Price reductions referred to in Article 4a (2) of this Regulation Protein content (N x 5,7) Price reduction as a percentage Less than 1 1 ,5  1 1 ,0 1,0 Less than 11,0  10,5 2,0 Less than 10,5  10,0 3,0 Less than 10,0  9,5 4,0 Less than 9,5 5,0 '